Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 5/28/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-229041 filed on 11/29/2017.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/28/2020 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong-kook Kim et al (US 2013/0262098) in view of Steven N. Tischer et al (US 2006/0069567).
8.	Regarding claim 1, A computer-implemented voice synthesis method (Kim et al, para0003, abstract teaches a method for voice synthesis) comprising:
supplying a first trained model with control data to generate a series of frequency spectra of harmonic components (Kim para0012, 0071 where the a statistical model training a parameter of the speech signal data in para 0010 where the speech analysis apparatus extracts maximum voice frequency harmonic component in fig 3 item 53 and non-harmonic component are obtained and per para0064 the speech signal has phonemes data);
supplying a second trained model with the control data to generate a waveform signal representative of non-harmonic components (Kim para0071 fig3 item 54 generates non-harmonic component part of the speech signal); and
Kim para0071 where the pitch value, the boundary filters, the frame information, and the gain value are transmitted to a harmonic component generating part 53 and a non-harmonic component generating part 54 to synthesize a synthesis harmonic speech signal and a synthesis non-harmonic speech signal, respectively. The synthesized harmonic speech signal and non-harmonic speech signal are synthesized in a synthesis part 56 for output).
But Kim et al does not clearly teach speech data including phonetic identifier.
However, Steven N. Tischer et al (US 2006/0069567) teaches speech data including phonetic identifier (Tischer para0041 where the fig 1 item 505 method to receive speech/audio input and provides the audio/speech phonetic identifier of the speech input).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al. The motivation for doing so would be to have predictably and advantageously provided phonetic identifier of a speech signal for synthesis of a speech signal for clarity of an audio signal (Tischer para0041). Therefore, it would have been obvious to combine Kim et al with Tischer et al to obtain the invention as specified in claim 1.


9.    	Regarding claim 2, Kim et al in view of Tischer et al teaches the computer-implemented voice synthesis method according to claim 1, wherein: the series of frequency spectra of the harmonic components is generated for a series of first unit periods (Kim para0012 where the speech signal has spectrum information of a frequency value and harmonics component defined as a boundary frequency value as unit/time period),
the waveform signal includes a series of samples of non-harmonic components that are generated for second unit periods (Kim Abstract where the speech information  extracts maximum voice frequency boundary information with non-harmonic component as second period), each of the second unit periods being shorter than the first unit period (Kim para0012 and 0034 where the harmonic component may be a large than non-harmonic component and using formula 2 seems that the time period for speech seems second period of non-harmonic smaller than harmonic signal),
the first trained model is a neural network configured to output a frequency spectrum of the harmonic components for each of the first unit periods, and
the second trained model is a neural network configured to output a 
time-domain sample of the non-harmonic components for each of the second unit periods (Kim para0005, 0071 fig 3 where the output of a harmonic component at 53 and non-harmonic component at 54 output a sample of speech at 56 as output speech).
1, wherein, in generating the waveform signal representative of the non-harmonic components (Kim para0071 fig3 item 54 generates non-harmonic component part of the speech signal) , the second trained model is configured to generate a time-domain sample of non-harmonic components at each control time point on a time axis (Kim para0039 where The non-harmonic speech signal may be also provided based on the harmonic speech signal. In Equation 4, f(n,m) is consisted of different values for each m on the time axis like Equation 2,) based on (i) the control data (Kim para0012 where the statistical model is used for the speech signal data) and (ii) samples of non-harmonic components generated by the second trained model at time points before each control time point (Kim para0071 where a non-harmonic component generating part 54 to synthesize a synthesis harmonic speech signal and fig.6 shows the time frequency spectra for the audio data on time axis).
11.    	Regarding claim 5, The computer-implemented voice synthesis method according to claim 1, further comprising supplying the second trained model with a fundamental frequency corresponding to a frequency spectrum of the series
of the frequency spectra of the harmonic components generated by the first trained model (Kim abstract para0071 fig3 item 54 generates non-harmonic component part of the speech signal para0010 where a speech analysis apparatus includes: an F0 extraction part extracting a pitch value from speech information; a spectrum extraction part extracting spectrum information from the speech information; and an MVF extraction part extracting a maximum voiced frequency and allowing boundary information that includes fundamental frequency for respective filtering for a harmonic component and a non-harmonic component to be obtained.).
12.    	Regarding claim 6, The computer-implemented voice synthesis method according to claim 1, further comprising: making a voiced/unvoiced determination based on the series of frequency spectra of the harmonic components generated by the first trained model; and supplying the second trained model with a result of the voiced/unvoiced determination (Kim para0034 and 84 where the in the HNH model that the modeling of the harmonic component and the non-harmonic component having an identical spectrum maintains the spectrum characteristics of the reference speech, and such a phenomenon is conspicuous between transition positions between unvoiced and voiced frames).
13.	Regarding claim 7, the arguments are analogues to claim1, are applicable and is rejected.
14.	Regarding claim 8, the arguments are analogues to claim1, are applicable and is rejected.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong-kook Kim et al (US 2013/0262098) in view of Steven N. Tischer et al (US 2006/0069567) and in further view of Tell et al (US 2005/0065781)

15.    	Regarding claim 3, The computer-implemented voice synthesis method according to claim 1, 
 wherein, in generating the series of frequency spectra of the harmonic components, the first trained model is configured to generate a frequency spectrum of the harmonic components at each control time point on a time axis based on (i) the control data and (ii) a series of frequency spectra of harmonic components generated by the first trained model at time points before each control time point.
However, Andreas Tell et al, herein Tell (US2004/0065781) teaches wherein, in generating the series of frequency spectra of the harmonic components (Tall para0017 where the method teaches the coherence analysis of audio where coherence in the frequency domain which is represented by harmonic spectra), the first trained model is configured to generate a frequency spectrum of the harmonic components at each control time point on a time axis (Tell para0104 fig 2 shows the STFT spectrum based on frequency and time axis) based on (i) the control data (Tell para0017 where audio signal data is used for harmonic spectra) and (ii) a series of frequency spectra of harmonic components generated by the first trained model at time points before each control time point (Tell para0011-0012 where the [0012] where S.sup.+ designates the conjugated spectrum. When this function shows predictable behavior for t=0 and f=0, respectively, this is called frequency coherence and time coherence, respectively).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Kim et al with concept of using method and system of Tischer et al and further in view of 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677